Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 11-17, the applicant asserts that “Applicant respectfully submits that the amended claims are not obviousness in view of 
The applicant further asserts that “Accordingly, Lee does not disclose or suggest “encoding a first block of data to generate encoded data comprising a Polar codeword; puncturing the Polar codeword using a first puncture pattern to provide a punctured Polar codeword; generating a second puncture pattern based on bit error probabilities for bit positions associated with the punctured Polar codeword; puncturing a portion of the punctured Polar codeword according to the second puncture pattern to generate a second block of data” as claimed in claim 1. (Emphasis added.).” Examiner respectively disagrees since 

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." MPEP 2111.01 (11) citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).

And as indicated below in par. 29, 30, 40, 41 of LEE would teaches  “encoding a first block of data to generate encoded data comprising a Polar codeword; puncturing the Polar codeword using a first puncture pattern to provide a punctured Polar codeword; generating a second puncture pattern based on bit error probabilities for bit positions associated with the punctured Polar codeword; puncturing a portion of the punctured Polar codeword according to the second puncture pattern to generate a second block of data” as claimed in claim 1. Therefore, the combination of LEE and SHEN would teach the claims.
In response to applicant’s argument in page 17, the applicant asserts that “Applicant respectfully submits that the features of claim 2 further distinguish over the cited references.” Examiner respectively disagrees.

As indicated by par. 8 of SHEN, “…selecting a set of puncturing locations with a minimum upper bound of the frame error rate…”, par. 12, “…the performing rate matching based on p puncturing locations indicated by the selected set of puncturing locations includes: containing puncturing locations corresponding to a low code rat,” and par. 54 “…perform rate matching based on p puncturing locations indicated by the selected set of puncturing locations,” and further evidence by par. 56, “…the required times of puncturing is p (the p is less than the n)…”, there is an amount of p puncturing locations or bits and the amount of p is varies as p is less than n or p= {0…n-1}. Therefore, SHEN does teach “wherein a quantity of puncture bits in any one of the preliminary puncture patterns is different from a quantity of puncture bits in any other one of the preliminary puncture patterns”. And as indicated by par. 89, 90 of SHEN, “FER_UpperBound is calculated for each of the puncturing solutions, and then the final puncturing solution is selected based on the following principle: 
PuncMode = min j [ FER_UpperBound PuncMode ( j ) ]”, the final puncturing solution would indicating “the last preliminary puncture pattern as a final puncture pattern”. Therefore, SHEN teaches “selecting the last preliminary puncture pattern as a 
The rejection is maintained. 


Statements Regarding 35 U.S.C. § 112 6th Paragraph Compliance

	
For claims 26-29, the claim limitations “means for” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional languages “…” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural terms is not preceded by a structural modifier.  A review of the specification shows that the circuit/modules disclosed in figure 20 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 26-29 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-18, 21-28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20090279633) in view of SHEN et al. (US 20160248547).

Regarding claims 1, 21, 26, 30, LEE et al. (US 20090279633) teaches a method of communication, comprising: 
encoding a first block of data to generate encoded data comprising a Polar codeword (par. 28, Encoder and interleaver 220 may add redundancy to a relatively small number of information bits, such as information bits 410 (FIG. 4) to produce a larger mother code, such as mother code 420); 
puncturing the Polar codeword using a first puncture pattern to provide a punctured Polar codeword (par. 29, “transmitter 200 may puncture mother code 420 (FIG. 4) using puncture module 230 to select bits 432, 434, 436, and 438 (all of FIG. 3) for transmission”, the mother code without the bits 432, 434, 436, and 438 would consider as the punctured Polar codeword);
generating a second puncture pattern associated with the punctured Polar codeword (par. 30, “choose a different set of punctured bits from mother code 225 to transmit at puncture module 250…transmitter 200 may select to puncture bits 442, 444, 446, 448, and 449 (all of FIG. 4) during second transmission 440”); 
(par. 30, 40, 41, “choose a different set of punctured bits from mother code 225 to transmit at puncture module 250…transmitter 200 may select to puncture bits 442, 444, 446, 448, and 449 (all of FIG. 4) during second transmission 440”); 
storing the punctured portion of plurality of bits (fig. 4, par. 29, 30, mother code is punctured into groups, one group is transmitted and other groups are stored for second, third, fourth, or fifth transmission); 
transmitting first information comprising the second block of data (fig. 4, par. 41, the third transmission 450, fourth transmission 460, fifth transmission 470); 
determining that another transmission needed (fig. 4, par. 29, 30, 40, mother code is punctured into groups, one group is transmitted and other groups are stored for second, third, fourth, or fifth transmission, determined of other groups of transmission required for complete transmission of information bits); 
transmitting second information comprising the stored punctured portion of the punctured Polar codeword (fig. 4, par. 29, 30, 40, 41, second transmission 440), wherein the second information is transmitted as a result of the determination (fig. 4, par. 29, 30, 40, mother code is punctured into groups, one group is transmitted and other groups are stored for second, third, fourth, or fifth transmission, determined of other groups of transmission required for complete transmission of information bits).
However, LEE does not teach generating a second puncture pattern based on bit error probabilities for bit positions associated with the punctured Polar codeword.
(par. 49-55, 92, “determine, for each of the multiple sets of puncturing locations, a sum of error probabilities of all bit channels for transmitting information bits of the Polar code, in a case that the set of puncturing location is applied, where the sum of the error probabilities is referred to as an upper bound of a frame error rate corresponding to the set of puncturing locations; and select a set of puncturing locations with a minimum upper bound of the frame error rate, from the multiple sets of puncturing locations, as a selected set of puncturing locations”).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SHEN in the system of LEE to generate a second puncture pattern based on bit error probabilities for bit positions.
The motivation would have been to provide minimum upper bound of the frame error rate.

Regarding claims 2, 22, SHEN et al. (US 20160248547) teaches the method of claim 1, wherein the generating the second puncture pattern comprises: generating a plurality of preliminary puncture patterns in succession from a first preliminary puncture pattern to a last preliminary puncture pattern (par. 8, 12, 54, multiple sets of puncturing locations from low code rate to high code rate), wherein a quantity of puncture bits in any one of the preliminary puncture patterns is different from a quantity (par. 8, 12, 54, multiple sets of puncturing locations from low code rate to high code rate); and selecting the last preliminary puncture pattern as a final puncture pattern (par. 89, 90, the final puncturing solution is selected).


Regarding claim 4, 23, SHEN teaches the method of claim 2, wherein the generating of the first preliminary puncture pattern comprises: 
calculating a plurality of block error rates based on a plurality of positions for a puncture bit (par. 48, 73-75, 83-86, initially determining the error probability of i-th bit channel); 
identifying a lowest block error rate of the block error rates (par. 48, 73-75, 83-86, 88, 89, set of puncturing locations with a minimum upper bound of the frame error rate is selected); and 
identifying the first preliminary puncture pattern based on the lowest block error rate (par. 48, 73-75, 83-87, The equation represents the sum of the error probabilities of all the bit channels corresponding to a j-th set of puncturing locations).

Regarding claims 5, 24, SHEN teaches the method of claim 1, wherein the generating the second puncture pattern comprises: generating a first preliminary puncture pattern (par. 48, 73-75, 83-89, initially determining the error probability of i-th bit channel to generate puncture); and generating a second preliminary puncture (par. 48, 74, 81-89, recursively determining the error probability of i-th bit channel to generate puncture).

Regarding claim 6, SHEN teaches the method of claim 5, wherein the generating the first preliminary puncture pattern comprises: determining a first noise variance (par. 48, 73-75, 83-89, initially determining the error probability of i-th bit channel to generate puncture for the signal using Gaussian, which indicating variance); and calculating a plurality of first block error rates based on a plurality of positions for a first puncture bit, wherein each first block error rate is based on the first noise variance (par. 48, 73-75, 83-89, initially determining the error probability of i-th bit channel to generate puncture).

Regarding claim 7, SHEN teaches the method of claim 6, wherein the generating the second preliminary puncture pattern comprises: determining a second noise variance that is different from the first noise variance (par. 48, 74, 81-89, recursively determining the error probability of i-th bit channel to generate puncture); and calculating a plurality of second block error rates based on a plurality of positions for a second puncture bit, wherein each second block error rate is based on the second noise variance (par. 48, 74, 81-89, recursively determining the error probability of i-th bit channel to generate puncture).

Regarding claim 8, SHEN teaches the method of claim 1, wherein the generating the second puncture pattern comprises: 
determining a first noise variance of a first signal-to-noise ratio (par. 48, 73-75, 83-89, initially determining the error probability of i-th bit channel to generate puncture for the signal using Gaussian, which indicating variance); 
determining a first subset of the bit error probabilities based on the first noise variance (par. 48, 73-75, 83-89, initially determining the error probability of i-th bit channel to generate puncture for the signal using Gaussian, which indicating variance); 
generating a first preliminary puncture pattern based on the first subset of the bit error probabilities (par. 48, 73-75, 83-89, initially determining the error probability of i-th bit channel to generate puncture for the signal using Gaussian, which indicating variance); 
determining a second noise variance of a second signal-to-noise ratio that is different from the first signal-to-noise ratio (par. 48, 74, 81-89, recursively determining the error probability of i-th bit channel to generate puncture); 
determining a second subset of the bit error probabilities based on the second noise variance (par. 48, 74, 81-89, recursively determining the error probability of i-th bit channel to generate puncture); and 
generating a second preliminary puncture pattern based on the first preliminary puncture pattern and the second subset of the bit error probabilities (par. 48, 74, 81-89, recursively determining the error probability of i-th bit channel to generate puncture).

Regarding claim 9, SHEN teaches the method of claim 8, further comprising: determining the first signal-to-noise ratio by increasing a preliminary first signal-to-noise ratio until a first block error rate for the first preliminary puncture pattern is less than or equal to a target block error rate (par. 48, 73-75, 81, 83-86, 88, 89, recursive determination for set of puncturing locations with a minimum upper bound of the frame error rate is selected); and determining the second signal-to-noise ratio by increasing a preliminary second signal-to-noise ratio until a second block error rate for the second preliminary puncture pattern is less than or equal to the target block error rate (par. 48, 73-75, 81, 83-86, 88, 89, recursive determination for set of puncturing locations with a minimum upper bound of the frame error rate is selected).

Regarding claim 10, SHEN teaches the method of claim 8, wherein determining the first subset of the bit error probabilities and the determining the second subset of the bit error probabilities are based on a Gaussian approximation algorithm (par. 84-87, bit error probability based on Gauss distribution as in par. 79-82).

Regarding claim 11, SHEN teaches the method of claim 8, wherein determining the first subset of the bit error probabilities and the determining the second subset of the bit error probabilities are based on a density evolution algorithm (par. 84-87, bit error probability based on density as in par. 79-82).

Regarding claim 12, SHEN teaches the method of claim 1, wherein the generating the second puncture pattern comprises: generating a plurality of preliminary puncture patterns par. 48, 73-75, 83-86, 88, 89, set of puncturing); determining a plurality of block error rates based on the preliminary puncture patterns; identifying a preliminary puncture pattern of the preliminary puncture patterns as being associated with a lowest block error rate of the block error rates (par. 48, 73-75, 83-86, 88, 89, set of puncturing locations with a minimum upper bound of the frame error rate is selected); and selecting the identified preliminary puncture pattern as a final puncture pattern (par. 89, 90, the set of puncturing locations with the minimum upper bound of the frame error rates is selected). 

Regarding claim 13, SHEN teaches the method of claim 1, wherein the encoding comprises Polar coding (par. 49-55, 92, Polar encoding).

Regarding claim 14, SHEN teaches the method of claim 1, further comprising: selecting a first coding rate to meet a target block error rate for the transmission of the second information (par. 54, rate matching based on p puncturing locations indicated by the selected set of puncturing locations as select a set of puncturing locations with a minimum upper bound of the frame error rate, from the multiple sets of puncturing locations, as a selected set of puncturing locations), wherein the encoding of the first block of data is based on the first coding rate (par. 49-55, polar encoding).

Regarding claim 15, SHEN teaches the method of claim 14, further comprising: determining a condition of a channel over a period to time (par. 54, sum of error probabilities of all bit channels for transmitting information bits of the Polar code), wherein the first coding rate is selected based on the condition of the channel (par. 54, rate matching).

Regarding claim 16, SHEN teaches the method of claim 14. further comprising: selecting a second coding rate to meet a target block error rate for the transmission of the first information (par. 54, rate matching based on p puncturing locations indicated by the selected set of puncturing locations as select a set of puncturing locations with a minimum upper bound of the frame error rate, from the multiple sets of puncturing locations, as a selected set of puncturing locations), wherein the first information is transmitted according to the second coding rate (par. 49-55, polar encoding then transmitting based on rate matching).

Regarding claim 17, SHEN teaches the method of claim 16, wherein the target block error rate for the transmission of the first information is different from the target block error rate for the transmission of the second information (par. 32, 50, the frame error rate is decreased and the transmission HARQ performance of the Polar code is improved; par. 65, a set of puncturing locations with the minimum upper bound of the frame error rate is selected as the selected set of puncturing locations. That is, HARQ with best performance may be obtained by puncturing at the puncturing locations corresponding to the selected set of puncturing locations).

Regarding claim 18, SHEN teaches the method of claim 1, wherein the second information further comprises at least a portion of the encoded data (par. 50, HARQ puncturing refers to that a portion of data of the Polar code is removed without being transmitted, before data encoded with the Polar code is transmitted, so as to adapt to requirements of a transmission channel).

Regarding claim 25, SHEN teaches the apparatus of claim 24, wherein: the generation of the first preliminary puncture pattern comprises: determining a first noise variance (par. 48, 73-75, 83-89, initially determining the error probability of i-th bit channel to generate puncture for the signal using Gaussian, which indicating variance); and calculating a plurality of first block error rates based on a plurality of positions for a first puncture bit, wherein each first block error rate is based on the first noise variance (par. 48, 73-75, 83-89, initially determining the error probability of i-th bit channel to generate puncture); and the generation of the second preliminary puncture pattern comprises: determining a second noise variance that is different from the first noise variance (par. 48, 74, 81-89, recursively determining the error probability of i-th bit channel to generate puncture); and calculating a plurality of second block error rates based on a plurality of positions for a second puncture bit, wherein each second block error rate is based on the second noise variance (par. 48, 74, 81-89, recursively determining the error probability of i-th bit channel to generate puncture).

Regarding claim 27, SHEN teaches the apparatus of claim 26, further comprising: means for selecting a first coding rate to meet a target block error rate for the transmission of the second information (par. 54, sum of error probabilities of all bit channels for transmitting information bits of the Polar code), wherein the encoding of the first block of data is based on the first coding rate (par. 54, rate matching); and means for selecting a second coding rate to meet a target block error rate for the transmission of the first information (par. 54, rate matching based on p puncturing locations indicated by the selected set of puncturing locations as select a set of puncturing locations with a minimum upper bound of the frame error rate, from the multiple sets of puncturing locations, as a selected set of puncturing locations), wherein the first information is transmitted according to the second coding rate (par. 49-55, polar encoding then transmitting based on rate matching).

Regarding claim 28, SHEN teaches the apparatus of claim 26, wherein: the second information further comprises at least a portion of the encoded data (par. 50, HARQ puncturing refers to that a portion of data of the Polar code is removed without being transmitted, before data encoded with the Polar code is transmitted, so as to adapt to requirements of a transmission channel); and the apparatus further comprises means for determining a quantity of bits for the at least a (par. 93, The rate-matching method selects the bits to be transmitted and discards the punctured bits).

Claims 3, 19, 20, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20090279633) and SHEN et al. (US 20160248547) as applied to claims 1, 18, 26 above, and further in view of EL-KHAMY et al. (US 20160285479).

Regarding claim 3, LEE does not teach the method of claim 2, wherein a quantity of puncture bits in the last preliminary puncture pattern is greater than a quantity of puncture bits in any other one of the preliminary puncture patterns.
But, EL-KHAMY in a similar or same field of endeavor teaches wherein a quantity of puncture bits in the last preliminary puncture pattern is greater than a quantity of puncture bits in any other one of the preliminary puncture patterns (par. 79, puncturing pattern in a final polar code, which is longer than the based polar code).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by EL-KHAMY in the system of LEE and SHEN to provide final puncturing pattern in the final polar code longer than the based polar code.
The motivation would have been to provide a rate-compatible family of codes that are suitable for HARQ transmissions (EL-KHAMY, par. 11).

Regarding claim 19, LEE does not teach the method of claim 18, further comprising: determining a quantity of bits for the at least a portion of the encoded data based on a coding rate for the transmission of the second information.
But, EL-KHAMY in a similar or same field of endeavor teaches further comprising: determining a quantity of bits for the at least a portion of the encoded data based on a coding rate for the transmission of the second information (par. 93, The rate-matching method selects the bits to be transmitted and discards the punctured bits).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by EL-KHAMY in the system of LEE and SHEN to determine retransmission.
The motivation would have been to provide a rate-compatible family of codes that are suitable for HARQ transmissions (EL-KHAMY, par. 11).

Regarding claim 20, 29, LEE does not teach the method of claim 1, further comprising: comparing a first coding rate for the transmission of the first information to a second coding rate for the transmission of the second information; and determining, based on the comparison, whether to include at least a portion of the encoded data in the second information.
But, EL-KHAMY in a similar or same field of endeavor teaches comparing a first coding rate for the transmission of the first information to a second coding rate for the transmission of the second information (par. 94, 95, where the rate of the transmitted polar code is K/L and is lower than the rate of the mother polar code): and (par. 94, 95, when the transmitted code length L is greater than the mother code length Q where the rate of the transmitted polar code is K/L and is lower than the rate of the mother polar code K/Q, by repeating the most important bits. If L>Q, then the 2.sup.t.times.2.sup.n array after column permutation is considered a circular array, and the (Q+1)' transmitted bit is the (1,1).sup.th bit of the column-permuted array; par. 93, The rate-matching method selects the bits to be transmitted and discards the punctured bits).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by EL-KHAMY in the system of LEE and SHEN to determine retransmission.
The motivation would have been to provide a rate-compatible family of codes that are suitable for HARQ transmissions (EL-KHAMY, par. 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

KIM et al. (US 20190199480) teaches puncturing the mother code into multiple frames for transmissions and retransmission (par. 49, 52).

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.